Exhibit 10.2

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is made and entered into
effective for all purposes and in all respects as of the 23rd day of June, 2006
(the “Effective Date”), by and between (i) INTEGRAL SYSTEMS, INC., a Maryland
corporation (the “Corporation”), and (ii) LUMISTAR, LLC, a California limited
liability company (the “Shareholder”).

WHEREAS, the parties hereto and certain other parties entered into that certain
Asset Purchase Agreement dated October 3, 2005 (the “Purchase Agreement”),
whereby the Corporation acquired substantially all of the assets of the
Shareholder relating to the Shareholder’s business of providing system level and
board level telemetry acquisition products;

WHEREAS, the Shareholder was granted two hundred twenty-four thousand nine
hundred thirty-one (224,931) shares of Common Stock of the Corporation (the
“Shares”) as a portion of the consideration received by it under the Purchase
Agreement;

WHEREAS, the Shareholder desires to assign, transfer and deliver to the
Corporation all of its legal and beneficial right, title and interest in and to
the Shares, in complete repurchase thereof, and the Corporation desires to
accept and take the Shares; and

WHEREAS, the parties hereto desire to set forth herein their understandings and
agreements with respect to the foregoing.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree and certify as follows:

1. Recitals. The foregoing recitals are hereby incorporated herein and, by this
reference, made a substantive part of this Agreement.

2. Repurchase of the Shares. The Shareholder hereby agrees to assign, transfer
and convey to the Corporation, and the Corporation hereby agrees to accept and
take, all of the Shareholder’s legal and beneficial right, title and interest in
and to the Shares, in complete repurchase for the Purchase Price (as defined in
Section 4 hereof).

3. Instruments of Conveyance. The Shareholder hereby covenants and agrees that
on the Effective Date it shall execute and deliver to the Corporation the stock
certificate evidencing the Shares along with an irrevocable stock power in favor
of the Corporation, which shall be effective to vest in the Corporation all
legal and beneficial right, title and interest in and to the Shares.



--------------------------------------------------------------------------------

4. Payment of Purchase Price. In consideration for the repurchase of the Shares,
the Corporation hereby covenants and agrees to pay to the Shareholder on the
Effective Date the aggregate amount of $6,412,782.81 (the “Purchase Price”) by
wire transfer of immediately available funds to an account designated by the
Shareholder. The Parties acknowledge that the Purchase Price was based on a per
share price of $28.51, which was calculated as the thirty-day average closing
price of the Shares for the 30 trading days preceding June 9, 2006, the date on
which the Corporation’s board of directors resolved to repurchase the shares
from the Shareholder.

5. Representations and Warranties.

A. Each party hereby makes the following representations and warranties:

(i) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been authorized by all
requisite organizational/corporate action on the part of such party and such
party has full organizational/corporate power, authority and legal right to
enter into this Agreement and to consummate the transactions contemplated
hereby.

(ii) The execution, delivery and performance of this Agreement, and all other
documents contemplated hereby, by such party shall constitute the valid and
legally binding obligations of such party, enforceable in accordance with their
terms.

(iii) The execution, delivery and performance of this Agreement, and all other
documents and instruments required hereunder and the effectuation of the
transactions contemplated hereunder shall not and will not constitute a breach
or other violation of any contract, instrument or agreement to which such party
is a party or is otherwise bound.

B. The Shareholder hereby further represents and warrants that:

(i) The Shares are owned solely by the Shareholder, free and clear of any
option, call, preemptive right, contract, commitment, demand, lien, charge,
security interest or encumbrance of any kind whatsoever.

(ii) The Shareholder understands that the Corporation is in the process of
examining strategic alternatives, including a possible sale of the Corporation,
in order to maximize shareholder value and, notwithstanding such knowledge, is
willing to sell the Shares for the Purchase Price.

6. Indemnification. Each party hereby agrees to defend, indemnify and hold
harmless the other and the other’s past, present and future directors, members,
officers, managers, employees and other agents and representatives
(collectively, “Affiliates”)

 

-2-



--------------------------------------------------------------------------------

from and against any and all actions, suits, proceedings, claims, demands,
judgments, liabilities, costs, expenses, and fees, including, but not limited
to, any reasonable attorneys’ fees, by reason of, arising out of, or in
connection with, any misrepresentation or breach of any representation,
warranty, covenant or agreement of such party made or contained in this
Agreement. The Shareholder hereby further agrees do defend, indemnify and hold
harmless the Corporation and the Corporation’s Affiliates against any claims,
assertions, allegations or inquiries by any party, whether related or unrelated
to the Shareholder, with respect to the legal and/or beneficial ownership
interest in the Shares.

7. Waiver. The Shareholder hereby waives any and all rights relating to the
Shares arising under the Purchase Agreement or that certain Registration Rights
Agreement entered into by the parties hereto on October 3, 2005.

8. Parties in Interest. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective past, current and future
successors and assigns.

9. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Maryland, without regard to principles of
conflicts of law or choice of law.

10. Headings. The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing
or enforcing any of the provisions of this Agreement.

11. Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements or understandings, both written or oral, with respect to
the subject matter of this Agreement.

12. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument.

[Signatures appear on the following page]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

INTEGRAL SYSTEMS, INC., a Maryland corporation By:   /s/ Thomas L. Gough

Name:

  Thomas L. Gough

Title:

  President LUMISTAR, LLC, a California limited liability company By:   /s/ John
W. Reeser

Name:

  John W. Reeser

Title:

  General Manager

 

-4-